DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, Claims 1-11, 13-16 and 18-20, drawn to drawn to a cooling system and a method of controlling the cooling system, having a controllable valve (14), wherein the controller valve being a 3-way valve arranged either at a junction (28) of the bypass fluid line (13) and the fluid line (8) between the condenser (3) and the internal heat exchanger (6), or at a junction (29) of the bypass fluid line (13) and the fluid line (9) between the internal heat exchanger (6) and the expansion valve (4). 
Species B, Claims 1-11, 13-16 and 18-20, drawn to drawn to a cooling system and a method of controlling the cooling system, having a controllable valve (14), wherein the controller valve (14) being a 2-way valve arranged in the bypass fluid line (13).
Species C, Figure 4, Claims 1, 10, 13, 14, 18, 19, and 12 (Note: claim 12 refers to claim 2. However, Examiner finds claim 12 to have improper dependency, as Examiner finds it is not possible to “integrate the controllable valve (14) in a connecting flange (26) of the internal heat exchanger (6)” while being “arranged in the bypass fluid line (13)” as recited in claim 2), drawn to a cooling system and a method of controlling the cooling system, having a controllable . 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-C lack unity of invention because even though the inventions of these groups require the technical feature of A cooling system comprising: connected in a loop by fluid lines and in succession, a compressor, a condenser, an expansion valve, and an evaporator; an internal heat exchanger having a first conduit in heat exchanging contact with a second conduit, the first conduit being part of the fluid line between the condenser and the expansion valve and the second conduit being part of the fluid line between the evaporator and the compressor, wherein a bypass fluid line is arranged between the-two ends of the first conduit of the internal heat exchanger or extends between one of the two ends of the first conduit and a position along a length of the first conduit., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bison et al. (US 2014/0033563 A1). Bison et al. teaches a cooling system (10, fig. 2) comprising: connected in a loop by fluid lines and in succession, a compressor (14, fig. 2), a condenser (16, fig. 2), an expansion valve (18, fig. 2), and an evaporator (20, fig. 2); an internal heat exchanger (22, fig. 2) having a first conduit (26, fig. 2) in heat exchanging contact with a second conduit (24, fig. 2), the first conduit (26, fig. 2) being part of the fluid line between the condenser (16, fig. 2) and the expansion valve (18, fig. 2) and the second conduit (24, fig. 2) being part of the fluid line between the evaporator (20, fig. 2) and the compressor (14, fig. 2), wherein a bypass fluid line (28, fig. 2) is arranged between the-two ends of the first conduit (26, fig. 2) of the internal heat exchanger (26, fig. 2).
Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims. By "dependent" claim is meant a claim which contains all the features of another claim and is in the same category of claim as that other claim (the expression "category of claim" referring to the classification of claims according to the subject matter of the invention claimed for example, product, process, use or apparatus or means, etc.).
However, as discussed above, an independent claim does not avoid the prior art, Bison et al. Therefore, the question whether there is still an inventive link between all the claims dependent on that claim are being carefully considered. Since there is no link remaining, an objection of lack of unity a posteriori (that is, arising only after assessment of the prior art) are raised. See MPEP Annex B - Unity of Invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANG H. PARK/
Examiner
Art Unit 3763

/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763